Exhibit 10.1
 
 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT, dated as of December 30, 2011 (the “Agreement”)
by and among HARMONY METALS, INC, a Florida corporation (“HRMY”), NUVEL INC., a
Delaware corporation (“NuVel”), all of the shareholders of NuVel whose names are
set forth on Exhibit A attached hereto (the “NuVel Holders”), the stockholders
of HRMY whose names are set forth on Exhibit B attached hereto (the “Affiliate
HRMY Holders”), and Law Offices of Michael H. Hoffman, P.A. (the “Escrow
Agent”).
 
WHEREAS, the authorized capital of HRMY consists of 100,000,000 shares of common
stock, par value $.001 per share (the "HRMY Common Stock"), and 15,000,000
shares of preferred stock, par value $.001 per share (the "HRMY Preferred
Stock"). Of such authorized capital, 9,407,500 shares of HRMY Common Stock and
no shares of HRMY Preferred Stock are issued and outstanding;
 
WHEREAS, the NuVel Holders own the number of shares of Common Stock, par value
$.001 per share of NuVel (“NuVel Common Stock”) set forth opposite their
respective names on Exhibit A;
 
WHEREAS, the Affiliate HRMY Holders own the number of shares of HRMY Common
Stock, set forth opposite their respective names on Exhibit B;
 
WHEREAS, the stockholders of HRMY whose names are set forth on Exhibit C
attached hereto (the “Non-Affiliate HRMY Holders”) own the number of shares of
HRMY Common Stock, set forth opposite their respective names on Exhibit C;
 
WHEREAS, each of the NuVel Holders believes it is in such person’s best interest
to exchange all of the NuVel Common Stock held by such person for the number of
shares of HRMY Common Stock set forth opposite such person’s name on Exhibit A
attached hereto;
 
WHEREAS, HRMY believes it is in its best interest to acquire NuVel Common Stock
in exchange for HRMY Common Stock as set forth herein; and
 
WHEREAS, it the intention of the parties that:  (i) said exchange of shares
shall qualify as a tax-free reorganization under Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”); and (ii) said exchange
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement (the “1933 Act”) and applicable blue sky laws.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
EXCHANGE OF NUVEL SECURITIES FOR HRMY COMMON STOCK
 
Section 1.1       On the Closing Date (as hereinafter defined) and upon the
terms and subject to the conditions set forth in this Agreement, the NuVel
Holders shall sell, assign, transfer, convey and deliver all of the NuVel Common
Stock held by them to HRMY, and HRMY shall accept the NuVel Common Stock from
the NuVel Holders in exchange for the issuance to the NuVel Holders of the
number of shares of HRMY Common Stock set forth opposite the names of the NuVel
Holders on Exhibit A hereto (the “Share Exchange Transaction”).
 
 
 

 
- 1 -

--------------------------------------------------------------------------------

 

 
 
Section 1.2         Capitalization.  On the Closing Date, immediately before the
transactions to be consummated pursuant to this Agreement, HRMY shall have
authorized capital consisting of (i) 100,000,000 shares of HRMY Common Stock, of
which 9,407,500 shares shall be issued and outstanding, all of which are duly
authorized, validly issued and fully paid, and (ii) 15,000,000 shares of HRMY
Preferred Stock, none of which is issued and outstanding.
 
Section 1.3          Closing.  The closing of the Share Exchange Transaction
(the "Closing") shall take place at 10:00 a.m. E.S.T. on the business day when
the conditions to closing set forth in Articles V and VI have been satisfied or
waived, or at such other time and date as the parties hereto shall agree in
writing (the "Closing Date"), at the offices of Guzov Ofsink, LLC, 900 Third
Avenue, 5th Floor, New York, New York 10022. At the Closing, the NuVel Holders
shall deliver to HRMY the stock certificates representing 100% of the NuVel
Common Stock, duly endorsed for transfer or accompanied by appropriate stock
powers duly executed in blank.  In full consideration and exchange for the NuVel
Common Stock, HRMY shall issue and exchange with each NuVel Holder the number of
shares of HRMY Common Stock set forth opposite the name of such NuVel Holder on
Exhibit A.
 
Section 1.4          Tax Treatment. The exchange described herein is intended to
comply with Section 368(a)(1)(B) of the Code, and all applicable regulations
thereunder.  In order to ensure compliance with said provisions, the parties
agree to take whatever steps may be necessary, including, but not limited to,
the amendment of this Agreement.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF HRMY AND AFFILIATE HRMY HOLDERS
 
Each of HRMY and the Affiliate HRMY Holders hereby severally represents and
warrants with respect to HRMY that:
 
Section 2.1          Corporate Organization
 
a.           HRMY is a corporation duly incorporated, validly existing and in
good standing under the laws of Florida, and has all requisite corporate power
and authority to own its properties and assets and to conduct its business as
now conducted and is duly qualified to do business and in good standing in each
jurisdiction in which the nature of the business conducted by HRMY or the
ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of HRMY (a "HRMY Material
Adverse Effect");
 
b.           Copies of the Amended and Restated Articles of Incorporation and
Bylaws of HRMY, with all amendments thereto to the date hereof, have been
furnished to NuVel . Such copies are accurate and complete as of the date hereof
and neither of the foregoing documents have been amended since being furnished
to NuVel.  The minute books of HRMY are current as required by law, contain the
minutes of all meetings of the Board of Directors and shareholders of HRMY from
its date of incorporation to the date of this Agreement, and adequately reflect
all material actions taken by the Board of Directors and shareholders of HRMY.
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 

 
Section 2.2          Capitalization of HRMY.  The authorized capital stock of
HRMY consists of (i) 100,000,000 shares of HRMY Common Stock, of which 9,407,500
shares shall be issued and outstanding, all of which are duly authorized,
validly issued and fully paid, and (ii) 15,000,000 shares of HRMY Preferred
Stock, none of which is issued and outstanding. All of the HRMY Common Stock to
be issued pursuant to this Agreement have been duly authorized and will be
validly issued, fully paid and non-assessable and no personal liability will
attach to the ownership thereof.  HRMY has no other class or series of equity
securities authorized, issued, reserved for issuance or outstanding.  There are
(x) no outstanding options, offers, warrants, conversion rights, contracts or
other rights to subscribe for or to purchase from HRMY, or agreements obligating
HRMY to issue, transfer, or sell (whether formal or informal, written or oral,
firm or contingent), shares of capital stock or other securities of HRMY
(whether debt, equity, or a combination thereof) or obligating HRMY to grant,
extend, or enter into any such agreement and (y) no agreements or other
understandings (whether formal or informal, written or oral, firm or contingent)
which require or may require HRMY to repurchase any of its Common Stock.  There
are no preemptive or similar rights granted by HRMY with respect to its capital
stock.  There are no anti-dilution or price adjustment provisions contained in
any security issued by HRMY.  HRMY is not a party to and no stockholder of HRMY
is a party to, any registration rights agreements, voting agreements, voting
trusts, proxies or any other agreements, instruments or understandings with
respect to the voting of any shares of the capital stock of HRMY, or any
agreement with respect to the transferability, purchase or redemption of any
shares of the capital stock of HRMY.  The Share Exchange Transaction does not
obligate HRMY to issue any shares of capital stock or other securities to any
individual or any entity (other than the NuVel Holders) and will not result in a
right of any holder of HRMY securities, by agreement with HRMY, to adjust the
exercise, conversion, exchange or reset price under such securities.
 
Section 2.3          Subsidiaries and Equity Investments.  HRMY has no
subsidiaries or equity interest in any corporation, partnership or joint
venture, except for Harmony Metals Designs, Inc., a Florida Corporation.
 
Section 2.4          Status of Securities. The HMRY Common Stock (i) have
been duly authorized, validly issued, fully paid and are nonassessable, and will
be such at the Closing, (ii) were issued in compliance with all applicable
United States federal and state securities laws, and will be in compliance with
such laws at the Closing, (iii) subject to restrictions under this Agreement,
and applicable United States federal and state securities laws, have the rights
and preferences set forth in the Articles of Incorporation, as amended, and will
have such rights and preferences at the Closing, and (iv) are free and clear of
all liens, security interests, adverse claims or other encumbrances of any
character whatsoever (“Encumbrances”), and will be free and clear of all
Encumbrances at the Closing (other than Encumbrances created by the NuVel
Holders and restrictions on the resale of the HRMY Common Stock under applicable
securities laws).
 
Section 2.5          Authorization and Validity of Agreements.  HRMY has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by HRMY and the
consummation by HRMY of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of HRMY, and except for executing
and filing Articles of Share Exchange for the transactions contemplated hereby
with the Florida Secretary of State, no other corporate proceedings or actions
on the part of HRMY are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. No HRMY shareholders approvals are
required to consummate the transactions contemplated hereby.
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 

 
Section 2.6           No Conflict or Violation.  The execution, delivery and
performance of this Agreement by HRMY does not and will not violate or conflict
with any provision of its Articles of Incorporation or By-laws, both as amended,
and does not and will not with respect to HRMY violate any provision of law, or
any order, judgment or decree of any court or other governmental or regulatory
authority, nor violate or result in a breach of or constitute (with due notice
or lapse of time or both) a default under, or give to any other entity any right
of termination, amendment, acceleration or cancellation of, any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which HRMY is a party or by which it is bound or to which any
of its properties or assets is subject, nor with respect to HRMY will it result
in the creation or imposition of any lien, charge or encumbrance of any kind
whatsoever upon any of the properties or assets of HRMY,.
 
Section 2.7           Consents and Approvals.  Except for executing and filing
Articles of Share Exchange for the transactions contemplated hereby with the
Florida Secretary of State, no consent, waiver, authorization or approval of any
governmental or regulatory authority, domestic or foreign, or of any other
person, firm or corporation, is required in connection with the execution and
delivery of this Agreement by HRMY or performance by HRMY of its obligations
hereunder.
 
Section 2.8           Absence of Certain Changes or Events.  Since the date of
the latest audited financial statements included within the filings with the
Securities and Exchange Commission (the “SEC”), except as specifically disclosed
in the filings with the SEC, (i) there has been no event that could result in a
Material Adverse Effect, (ii) HRMY has not incurred any liabilities (contingent
or otherwise) other than trade payables and accrued expenses incurred in the
ordinary course of the business consistent with past practice, (iii) HRMY has
not altered its method of accounting or the identity of its auditors, except as
disclosed in its filings with SEC, (iv) HRMY has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) HRMY has not issued any equity securities.
 
Section 2.9           Survival; Representation Date.  Each of the
representations and warranties set forth in this Article II shall be deemed
represented and made by HRMY and the Affiliate HRMY Holders at the Closing as if
made at such time and shall survive the Closing for a period terminating on the
first anniversary of the date of this Agreement.
 
Section 2.10         Litigation.  HRMY is not a party to any suit, action,
arbitration or legal, administrative or other proceeding, nor is there any
governmental investigation which is pending or threatened against or affecting
HRMY or its, business, assets or financial condition. HRMY is not in default
with respect to any order, writ, injunction or decree of any federal, state,
local or foreign court, department, agency or instrumentality applicable to it.
 
Section 2.11         Disclosure.  This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of HRMY in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 

 
 
Section 2.12         Brokers’ Fees.  HRMY is not, directly or indirectly,
obligated to anyone acting as broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby.  No
person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against HRMY, NuVel or NuVel Holders for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by HRMY.
 
Section 2.13         Financial Statements. HRMY’s financial statements (the
“Financial Statements”) contained in its filings with the SEC have been prepared
in accordance with U.S. GAAP applied on a consistent basis throughout the
periods indicated and with each other, except that the unaudited Financial
Statements do not contain all footnotes required by U.S. GAAP.  The Financial
Statements fairly present the financial condition and operating results of HRMY
as of the dates, and for the periods, indicated therein, subject to normal
year-end audit adjustments.  Except as set forth in the Financial Statements,
HRMY has no material liabilities (contingent or otherwise).  HRMY is not a
guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.  HRMY maintains and will continue to maintain a standard system of
accounting established and administered in accordance with U.S. GAAP until
Closing.
 
Section 2.14         Securities Laws. HRMY has complied in all material respects
with applicable federal and state securities laws, rules and regulations,
including the Sarbanes-Oxley Act of 2002, as such laws, rules and regulations
apply to HRMY and its securities; and all shares of capital stock of HRMY have
been issued in accordance with applicable federal and state securities laws,
rules and regulations.  There are no stop orders in effect with respect to any
of HRMY’s securities.
 
Section 2.15         Tax Returns, Payments and Elections.
 
(i)         Except for 2010 Florida state tax return on form F-1120 for HRMY
which was filed late on December 20, 2011, HRMY has timely filed all federal,
state, local and foreign returns, estimates, information statements and reports
relating to Taxes (“Returns”) required to be filed by HRMY with any Tax
authority prior to the date hereof, except such Returns which are not material
to HRMY.  All such Returns are true, correct and complete and HRMY has no basis
to believe that any audit of the Returns would cause a Material Adverse Effect
upon HRMY or its financial condition.  HRMY has paid all Taxes and late filing
fees shown to be due on such Returns.
 
(ii)        All Taxes that HRMY is required by law to withhold or collect have
been duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.
 
 
 
 

 
- 5 -

--------------------------------------------------------------------------------

 

 
 
(iii)         HRMY has no material Tax deficiency outstanding, proposed or
assessed against HRMY, and HRMY has not executed any unexpired waiver of any
statute of limitations on or extending the period for the assessment or
collection of any Tax.
 
(iv)         No audit or other examination of any Returns of HRMY by any Tax
authority is known by HRMY to be presently in progress, nor has HRMY been
notified of any request for such an audit or other examination.
 
(v)          No adjustment relating to any Returns filed by HRMY has been
proposed in writing, formally or informally, by any Tax authority to HRMY or any
representative thereof.
 
(vi)         HRMY has no liability for any Taxes whether or not such Taxes are
currently due and payable.
 
For purposes of this Agreement, the following terms have the following
meanings:  “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means
any and all taxes including, without limitation, (i) any net income, alternative
or add-on minimum tax, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, value added, net worth, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
United States, local or foreign governmental authority or regulatory body
responsible for the imposition of any such tax (domestic or foreign) (a “Tax
Authority”), (ii) any liability for the payment of any amounts of the type
described in (i) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof and (iii) any liability for the payment of any
amounts of the type described in (i) or (ii) as a result of any express or
implied obligation to indemnify any other person.
 
Section 2.16           Absence of Liabilities.  HRMY has no liabilities or
obligations of any kind or nature.
 
Section 2.17           No Agreements.  HRMY is not a party to any agreement,
commitment or instrument, whether oral or written, which imposes any obligations
or liabilities on HRMY after the Closing.
 
Section 2.18           OTC Bulletin Board Quotation.  HRMY Common Stock is
quoted on the Over-the-Counter Bulletin Board (the “OTCBB”).  There is no known
action or known proceeding pending or threatened in writing against HRMY by
OTCBB, DTC or the Financial Industry Regulatory Authority with respect to any
intention by such entities to prohibit or terminate the quotation of the HRMY
Common Stock on the OTCBB, or suspend or terninate DTC eligibility of HRMY
Common Stock.
 
 
 
 

 
- 6 -

--------------------------------------------------------------------------------

 

 
 
Section 2.19           Corporate Records.  All corporate records and documents
prepared by or on behalf of HRMY known to NuVel and NuVel Holders, including,
but not limited to, the books, shareholder lists, government filings, Tax
Returns, consent decrees, orders, and correspondence, financial information and
records (including any electronic files containing any financial information and
records), and other documents prepared by or on behalf of HRMY (the “Corporate
Records”) are true, complete and accurate in all material respects.  The
corporate minute book of HRMY known to NuVel and NuVel Holders contain true,
complete and accurate records of all meetings and consents in lieu of meetings
of the Board of Directors of HRMY (and any committees thereof), similar
governing bodies and shareholders (the “Minute Book”). The Corporate Records and
Minute Book, to the extent such documents have not been previously delivered to
NuVel, will be delivered to NuVel at Closing.
 
Section 2.20           Disclosure. HRMY acknowledges and agrees that the
representations and warranties by HRMY in this Article II are true and complete
in all material respects and, when taken together, do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading, under the circumstance under which they were made.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF AFFILIATE HRMY HOLDERS
 
Each of the Affiliate HRMY Holders severally represents and warrants that:
 
Section 3.1             Authorization and Validity of Agreements.  Affiliate
HRMY Holder has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder. If such Affiliate HRMY Holder is an entity, such Affiliate HRMY
Holder has all entity power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby and the execution and delivery of this Agreement by the
Affiliate HRMY Holder and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action and no other
proceedings on the part of the Affiliate HRMY Holder are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby.  No
approvals by the shareholders of the Affiliate HRMY are required for the
Affiliate HRMY Holder to consummate the transactions contemplated hereby.
 
Section 3.2             No Conflict or Violation.  The execution, delivery and
performance of this Agreement by such Affiliate HRMY Holder does not and will
not violate or conflict with any provision of the constituent documents of the
Affiliate HRMY Holder, and does not and will not violate any provision of law,
or any order, judgment or decree of any court or other governmental or
regulatory authority.
 
 
 

 
 
- 7 -

--------------------------------------------------------------------------------

 

 
Section 3.3             Title to Securities. Affiliate HRMY Holder is the sole
record and beneficial owner of the shares of HRMY Common Stock held by such
holder and has sole managerial and dispositive authority with respect to such
securities.  Affiliate HRMY Holder has not granted any person a proxy with
respect to the shares of HRMY Common Stock held by such holder that has not
expired or been validly withdrawn.  The sale and delivery by the Affiliate HRMY
Holder of the shares of HRMY Common Stock held by such holder to NuVel pursuant
to this Agreement will vest in NuVel legal and valid title to the shares, free
and clear of all Encumbrances, other than encumbrances created by the NuVel and
restrictions on the resale of the shares under applicable securities laws.
 
Section 3.4             Brokers’ Fees.  Affiliate HRMY Holder is not, directly
or indirectly, obligated to anyone acting as broker, finder or in any other
similar capacity in connection with this Agreement or the transactions
contemplated hereby.  No person has or, immediately following the consummation
of the transactions contemplated by this Agreement, will have, any right,
interest or valid claim against HRMY, NuVel or NuVel Holders for any commission,
fee or other compensation as a finder or broker in connection with the
transactions contemplated by this Agreement, nor are there any brokers’ or
finders’ fees or any payments or promises of payment of similar nature, however
characterized, that have been paid or that are or may become payable in
connection with the transactions contemplated by this Agreement, as a result of
any agreement or arrangement made by Affiliate HRMY Holder.
 
 
Section 3.5             Disclosure. Affiliate HRMY Holder acknowledges and
agrees that the representations and warranties by Affiliate HRMY Holder in this
Article III are true and complete in all material respects and, when taken
together, do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading, under the circumstance under which
they were made.
 
 
Section 3.6             Survival.  Each of the representations and warranties
set forth in this Article III shall be deemed represented and made by the
Affiliate HRMY Holder at the Closing as if made at such time and shall survive
the Closing for a period terminating on the first anniversary of the date of
this Agreement.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF NUVEL
 
NuVel represents and warrants that:
 
Section 4.1             Corporate Organization. NuVel is duly incorporated,
validly existing and in good standing under the laws of Delaware and has all
requisite corporate power and authority to own its properties and assets and to
conduct its business as now conducted and is duly qualified to do business and
in good standing in California and in each other jurisdiction in where the
nature of the business conducted by NuVel or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of NuVel (an "NuVel Material Adverse Effect").
 
 
 

 
 
- 8 -

--------------------------------------------------------------------------------

 

 
Section 4.2             Capitalization of NuVel; Title to the NuVel
Securities.  On the Closing Date, immediately before the transactions to be
consummated pursuant to this Agreement, NuVel shall have authorized 10,000
shares of common stock, par value $.001 per share, of which 10,000 shares were
issued and outstanding, and such shares are duly authorized validly issued fully
paid and non-assessable. The foregoing shares are the sole authorized issued
and  outstanding shares of capital stock of NuVel.
 
Section 4.3             Disclosure.  This Agreement, the schedules hereto and
any certificate attached hereto or delivered in accordance with the terms hereby
by or on behalf of NuVel in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.
 
Section 4.4             Brokers’ Fees. Nuvel is not, directly or indirectly,
obligated to anyone acting as broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby.  No
person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against Nuvel for any commission, fee or other compensation as a finder or
broker in connection with the transactions contemplated by this Agreement, nor
are there any brokers’ or finders’ fees or any payments or promises of payment
of similar nature, however characterized, that have been paid or that are or may
become payable in connection with the transactions contemplated by this
Agreement, as a result of any agreement or arrangement made by Nuvel.
 
Section 4.5             Survival; Representation Date.  Each of the
representations and warranties set forth in this Article III shall be deemed
represented and made by NuVel at the Closing as if made at such time and shall
survive the Closing for a period terminating on the first anniversary of the
date of this Agreement.
 
Section 4.6             Authorization and Validity of Agreements.  Nuvel has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by Nuvel and the
consummation by Nuvel of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of Nuvel, and no other corporate
proceedings or actions on the part of Nuvel are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. No Nuvel
shareholders approvals are required to consummate the transactions contemplated
hereby.
 
Section 4.7             Consents and Approvals. No consent, waiver,
authorization or approval of any governmental or regulatory authority, domestic
or foreign, or of any other person, firm or corporation, is required in
connection with the execution and delivery of this Agreement by Nuvel or
performance by Nuvel of its obligations hereunder.
 
 
 

 
 
- 9 -

--------------------------------------------------------------------------------

 

 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF NUVEL HOLDERS
 
Each of the NuVel Holders severally represents and warrants that:
 
Section 5.1             Authorization and Validity of Agreements.  NuVel Holder
has all requisite power, authority and capacity to enter into this Agreement and
to perform the transactions and obligations to be performed by it hereunder. If
such NuVel Holder is an entity, such NuVel Holder has all entity power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby and the
execution and delivery of this Agreement by the NuVel Holder and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action and no other proceedings on the part of the NuVel Holder
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.
 
Section 5.2             No Conflict or Violation.  The execution, delivery and
performance of this Agreement by such NuVel Holder does not and will not violate
or conflict with any provision of the constituent documents of the NuVel Holder,
and does not and will not violate any provision of law, or any order, judgment
or decree of any court or other governmental or regulatory authority.
 
Section 5.3             Investment Representations.  (a) All of the HRMY Common
Stock to be acquired by the NuVel Holder pursuant to this Agreement will be
acquired hereunder solely for the account of such NuVel Holder, for investment,
and not with a view to the resale or distribution thereof. Each NuVel Holder
understands and is able to bear any economic risks associated with such NuVel
Holder’s investment in the HRMY Common Stock. Each NuVel Holder has had full
access to all the information such NuVel Holder considers necessary or
appropriate to make an informed investment decision with respect to the HRMY
Common Stock to be acquired under this Agreement.
 
Section 5.4             NuVel Holder Status. The NuVel Holder is either (i) an
“accredited investor” (as such term is defined in Rule 501(a) of Regulation D
promulgated under the 1933 Act), or (ii) not a “U.S. person” (as such term is
defined in Regulation S promulgated under the 1933 Act) and is not acquiring the
HRMY Common Stock  for the benefit of any U.S. person.
 
Section 5.5             Reliance on Exemptions.  Such NuVel Holder understands
that the HRMY Common Stock is being offered and issued to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that HRMY is relying upon, among other things, the
truth and accuracy of, and such NuVel Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such NuVel Holder set forth herein in order to determine the availability of
such exemptions and the eligibility of such NuVel Holder to acquire the HRMY
Common Stock.
 
 
 

 
 
- 10 -

--------------------------------------------------------------------------------

 

 
 
Section 5.6             Information.  Such NuVel Holder and its advisors, if
any, have been furnished with all materials relating to the offer and sale of
the HRMY Common Stock which have been requested by such NuVel Holder. Such NuVel
Holder and its advisors, if any, have been afforded the opportunity to ask
questions of HRMY.  Neither such inquiries nor any other due diligence
investigations conducted by such NuVel Holder or its advisors, if any, or its
representatives shall modify, amend or affect such NuVel Holder’s right to rely
on the representations and warranties contained herein. Such NuVel Holder
understands that its investment in the HRMY Common Stock involves a high degree
of risk and is able to afford a complete loss of such investment.  Such NuVel
Holder has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision in respect of its acquisition
of the HRMY Common Stock.
 
 
Section 5.7             No Governmental Review.  Such NuVel Holder understands
that no United States federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the HRMY Common Stock or the fairness or suitability of the investment in the
HRMY Common Stock nor have such authorities passed upon or endorsed the merits
of the offering of the HRMY Common Stock.
 
 
Section 5.8             Transfer or Resale.  Such NuVel Holder
understands:  (i) the HRMY Common Stock issuable to the NuVel Holder under this
Agreement has not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such NuVel Holder
shall have delivered to HRMY an opinion of counsel, in a form reasonably
acceptable to HRMY, to the effect that such HRMY Common Stock to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such NuVel Holder provides HRMY with
assurance reasonably acceptable to HRMY that such HRMY Common Stock can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the HRMY Common Stock made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the HRMY Common Stock under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) none of HRMY or any other person is under any
obligation to register the HRMY Common Stock under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.
 
 
Section 5.9             Survival.  Each of the representations and warranties
set forth in this Article V shall be deemed represented and made by the NuVel
Holder at the Closing as if made at such time and shall survive the Closing for
a period terminating on the first anniversary of the date of this Agreement.
 
 
 

 
 
- 11 -

--------------------------------------------------------------------------------

 

 
ARTICLE VI
 
COVENANTS
 
Section 6.1             Certain Changes and Conduct of Business. From and after
the date of this Agreement and until the Closing Date, HRMY shall not, and the
Affiliate HRMY Holders shall cause HRMY not to, carry out any business other
than maintaining its corporate existence and making any governmental filings
necessary and in a manner consistent with all representations, warranties or
covenants of HRMY and the Affiliate HRMY Holders and shall not and shall cause
HRMY to not:
 
i.      make any change in its Articles of Incorporation or Bylaws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;
 
ii.     A.          incur, assume or guarantee any indebtedness for borrowed
money, issue any notes, bonds, debentures or other corporate securities or grant
any option, warrant or right to purchase any thereof; or
 
        B.           issue any securities convertible or exchangeable for debt
or equity securities of HRMY;
 
iii.    make any sale, assignment, transfer, abandonment or other conveyance of
any of its assets or any part thereof;
 
iv.   subject any of its assets, or any part thereof, to any lien or suffer such
to be imposed;
 
v.    acquire any assets, raw materials or properties, or enter into any other
transaction;
 
vi.   enter into any new (or amend any existing) employee benefit plan, program
or arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee;
 
 
 

 
 
- 12 -

--------------------------------------------------------------------------------

 

 
vii.  
make or commit to make any material capital expenditures;

 
viii.  
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;

 
ix.  
guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 
x.  
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;

 
xi.  
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;

 
xii.  
make any loan, advance or capital contribution to or investment in any person;

 
xiii.  
make any change in any method of accounting or accounting principle, method,
estimate or practice;

 
xiv.  
settle, release or forgive any claim or litigation or waive any right;

 
xv.  
commit itself to do any of the foregoing.

 
Section 6.2            Access to Properties and Records.  HRMY shall afford to
NuVel’s accountants, counsel and authorized representatives full access during
normal business hours throughout the period prior to the Closing Date (or the
earlier termination of this Agreement) to all of such parties’ properties,
books, contracts, commitments and records and, during such period, shall furnish
promptly to the requesting party all other information concerning the other
party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 6.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.
 
Section 6.3            Consents and Approvals.  The parties shall:
 
(a)            use their reasonable commercial efforts to obtain all necessary
consents, waivers, authorizations and approvals of all governmental and
regulatory authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and
 
 
 

 
- 13 -

--------------------------------------------------------------------------------

 

 
 
 
(b)           diligently assist and cooperate with each party in preparing and
filing all documents required to be submitted by a party to any governmental or
regulatory authority, domestic or foreign, in connection with such transactions
and in obtaining any governmental consents, waivers, authorizations or approvals
which may be required to be obtained connection in with such transactions.
 
Section 6.4            Public Announcement.  Unless otherwise required by
applicable law, the parties hereto shall consult with each other before issuing
any press release or otherwise making any public statements with respect to this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation.
 
Section 6.5           Stock Issuance.  From and after the date of this Agreement
until the Closing Date, HRMY shall issue no additional shares of its capital
stock or other securities except for the HRMY Common Stock to be issued pursuant
to this Agreement.
 
Section 6.6           Payment of Liabilities. Prior to or at the Closing, HRMY
shall pay, in full any additional liabilities or obligations incurred by HRMY
since the date of this Agreement, including any and all liabilities or
obligations incurred by HRMY in connection with the transactions contemplated by
this Agreement.
 
Section 6.7            Indemnification.
 
(a)           The Escrow Agent (the “Indemnifying Party”) hereby agrees to
indemnify and hold harmless NuVel and NuVel Holders (the “Indemnified Parties”)
from and against any and all liabilities, obligations, claims, losses, expenses,
damages, actions, liens and deficiencies (including reasonable attorneys’ fees)
which exist, or which may be imposed on, incurred by or asserted against the
Indemnified Parties due to or arising out of any breach or inaccuracy of any
representation or warranty of HRMY and Affiliate HRMY Holders under Article II
hereof, or any covenant, agreement or obligation of HRMY and Affiliate HRMY
Holders hereunder or in any other certificate, instrument or document
contemplated hereby or thereby (“Damages”), for a period of eighteen (18) months
from the Closing Date (the “Indemnification,” and the period herein is referred
to as the “Indemnification Period”), provided that the Escrow Agent’s liability
under this Section 6.7(a) shall be limited to $430,000.  The Indemnifying Party
shall not be obligated to make any payment for Indemnification in respect of any
claims for Damages that are made by the Indemnified Parties after the expiration
of the Indemnification Period; provided, however, that the obligations of the
Indemnifying Party under the Indemnification shall remain in full force and
effect in respect of any claims for Damages which are made prior to, and remain
pending at, the expiration of the Indemnification Period.
 
(b)           Promptly after the receipt by the Indemnified Party of notice of
any action, proceeding, claim or potential claim (any of which is hereinafter
individually referred to as a “Circumstance”) which could give rise to a right
to indemnification under this Agreement, the Indemnified Party shall give prompt
written notice to the Indemnifying Party. Such notice shall specify in
reasonable detail the basis and amount, if ascertainable, of any claim that
would be based upon the Circumstance. The failure to give such notice promptly
shall relieve the Indemnifying Party of its indemnification obligations under
this Agreement, unless the
 
 
 

 
 
- 14 -

--------------------------------------------------------------------------------

 

 
 
 
Indemnified Party establishes that the Indemnifying Party either had knowledge
of the Circumstance or was not prejudiced by the failure to give notice of the
Circumstance. The Indemnifying Party shall have the right, at its option, to
compromise or defend the claim, at its own expense and by its own counsel, and
otherwise control any such matter involving the asserted liability of the
Indemnified Party. An Indemnifying Party shall not be liable for any costs of
settlement incurred without the written consent of the Indemnifying Party. If
the Indemnifying Party undertakes to compromise or defend any asserted
liability, it shall promptly notify the Indemnified Party of its intention to do
so, and the Indemnified Party agrees to cooperate fully with the Indemnifying
Party and its counsel in the compromise of or defense against any such asserted
liability. In any event, the Indemnified Party shall have the right at its own
expense to participate in the defense of any Circumstance.
 
(c)           The Escrow Agent (the “Indemnifying Party”) hereby agrees to
indemnify and hold harmless NuVel and NuVel Holders (the “Indemnified Parties”)
from and against any and all liabilities, obligations, claims, losses, expenses,
damages, actions, liens and deficiencies (including reasonable attorneys’ fees)
which exist, or which may be imposed on, incurred by or asserted against the
Indemnified Parties by any Non-Affiliate HRMY Holder.  The Indemnifying Party
hereby agrees that there shall be no time limitation or liability limit on the
Escrow Agent’s liability under this Section 6.7(b) except for the applicable
statute of limitations.
 
Section 6.8           Board of Directors and Officers.  The Affiliate HRMY
Holders shall cause HRMY to set the size of its Board of Directors at three
members, appoint the following designees of NuVel: Jay Elliot, Gregory Osborn
and Charles Resnick to the Board of Directors at the Closing and obtain any
necessary resignations from members of the Board of Directors so that
immediately after the effectiveness of the Information Statement the Board of
Directors shall consist of the designees of NuVel listed in this Section
6.8.  At the Closing, the Affiliate HRMY Holders shall cause the officers of
HRMY to resign and shall cause the Board of Directors of HRMY to appoint the
following designees of NuVel as the officers of HRMY: Jay Elliot as the Chief
Executive Officer, and Jorge Fernandez as the Chief Financial Officer.
 
Section 6.9           Information Statement.  The Affiliate HRMY Holders shall
cause HRMY to file the information statement regarding a change in the majority
of directors of HRMY pursuant to Rule 14f-1 as promulgated under the Securities
Exchange Act of 1934, as amended (the “Information Statement”) with the SEC, and
to mail the Information Statement to its stockholders, on the Closing Date or
promptly thereafter.  The Information Statement shall be prepared by NuVel’s
counsel, and prior to filing with the SEC, shall be subject to review and
comment by Affiliate HRMY Holders. The cost of such mailing and SEC filing to be
borne by NuVel.
 
Section 6.10         Interim Actions of the Parties.
 
(a)           Until the earlier of the Closing Date or the termination of this
Agreement pursuant to Article VIII hereof, neither HRMY nor the HRMY Holders nor
any of their respective affiliates shall, directly or indirectly (i) take any
action to solicit or initiate any Acquisition Proposal, or (ii) continue,
initiate or engage in negotiations concerning any Acquisition Proposal with, or
disclose any non-public information relating to the Company, or afford access to
the properties, books or records of the Company to, any corporation,
partnership, person or other entity (except the Purchaser and its Affiliates)
that may be considering or has made an Acquisition Proposal.
 
 
 

 
 
- 15 -

--------------------------------------------------------------------------------

 

 
 
(b)           Until the earlier of the Closing Date or the termination of this
Agreement pursuant to Article VIII hereof, neither the HRMY Holders, nor NuVel,
nor NuVel Holders, nor any of their respective affiliates shall engage directly
or indirectly in any transaction involving any of the securities of HRMY other
than as contemplated by this Agreement.
 
“Acquisition Proposal” means any offer or proposal for, or indication of
interest in, any acquisition of all or a portion of the shares of HRMY Common
Stock or any other assets or securities of the Company, whether by way of a
purchase, merger, consolidation or other business combination.
 
Section 6.10         HRMY Shares.  Immediately after the Closing, NuVel shall
purchase from the Affiliate HRMY Holders an aggregate of 6,580,000 shares of
HRMY Common Stock (the “Affiliate HRMY Shares”) for an aggregate purchase price
of $350,000 (the “Affiliate HRMY Shares Purchase Price”).  The Affiliate HRMY
Holders hereby agree to cause the Non-Affiliate HRMY Holders cancel shares of
HRMY Common Stock held by such holders effective immediately after the Closing,
provided that the Affiliate HRMY Shares Purchase Price has been paid to the
Affiliate HRMY Holders.
 
Section 6.11         Deposit. The HRMY Holders, NuVel and NuVel Holders
acknowledge that $100,000 (“Deposit”) was deposited by NuVel into an escrow
account (“Escrow Account”) pursuant to a Deposit Agreement between NuVel, one of
the Affiliate HRMY Holders and the Escrow Agent (the “Escrow Agent”) dated as of
December 19, 2011 (the “Escrow Agreement”).  The Deposit shall be disbursed from
the Escrow Account by the Escrow Agent and paid: (i) to the Affiliate HRMY
Holders, if the transactions contemplated by this Agreement fail to close on or
before December 31, 2011 (the “Closing Deadline”), provided, however, that such
failure to close the transactions contemplated by this Agreement by the Closing
Deadline has not been due to a material breach of any representation, warranty,
covenant, agreement or obligation of the HRMY Holders and HRMY hereunder or in
any other certificate, instrument or document contemplated hereby or thereby by
the HRMY Holders and HRMY, including failure to deliver the stock certificates
representing all the shares of HRMY Common Stock held by HRMY Holders as set
forth in this Agreement, in which case the Deposit shall be returned by the
Escrow Agent to NuVel, or (ii) to the Affiliate HRMY Holders as partial payment
of the Affiliate HRMY Shares Purchase Price, if the transactions contemplated by
this Agreement close.  The Deposit shall be held and disbursed pursuant to the
terms of the Escrow Agreement and this Agreement.
 
Section 6.12         Immediately upon the Closing, HRMY shall file the Articles
of Share Exchange with the Florida Secretary of State.
 
Section 6.13         Release.  Effective upon the Closing, for good and valuable
consideration, the sufficiency of which is hereby acknowledged, each Affiliate
HRMY Holder, their subsidiaries, officers, directors and employees, successors,
affiliates and assigns (the “Releasors”) hereby release and discharge HRMY, its
subsidiaries, affiliates, agents, representatives, directors, officers,
employees, past and present, and successors in interest (the “Releasees”) from
all actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controver­sies,
agree­ments, promises, variances, trespasses, damages, judgments, extents,
executions, claims and demands in law, admiralty or equity, which the Releasors
ever had, now have, or hereafter can, shall or may have from the beginning of
the world to the date of this Release.
 
 
 

 
- 16 -

--------------------------------------------------------------------------------

 

 
 
 
ARTICLE VII
 
CONDITIONS
 
Section 7.1           Conditions to the Obligations of Each Party.  The
obligations of each party to this Agreement to consummate the transactions
contemplated by this Agreement are subject to the satisfaction at or before the
Closing Date of the following conditions:
 
(a)           Consents, waivers, authorizations and approvals of any
governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement shall be in full force and effect on the
Closing Date.
 
(b)           No preliminary or permanent injunction or other order issued by
any court or governmental or regulatory authority, domestic or foreign, nor any
statute, rule, regulation, decree or executive order promulgated or enacted by
any government or governmental or regulatory authority, which declares this
Agreement invalid in any respect or prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
HRMY shall be in effect; and no action or proceeding before any court or
governmental or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.
 
(c)           No action, suit or proceeding before any court or any governmental
body or authority, pertaining to the transactions contemplated by this Agreement
or to its consummation, shall have been instituted or threatened.
 
Section 7.2           Conditions to the Obligations of NuVel and NuVel
Holders.  The obligations of NuVel and NuVel Holders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by NuVel and NuVel Holders in their sole discretion:
 
(a)           All representations and warranties of HRMY and Affiliate HRMY
Holders made in this Agreement shall be true and correct on and as of the
Closing Date as if again made as of such date.
 
(b)           HRMY and Affiliate HRMY Holders shall have performed and complied
in all material respects to all agreements and covenants required by this
Agreement to be performed or complied with by each of them on or prior to the
Closing Date.
 
(c)           NuVel and NuVel Holders shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of HRMY and Affiliate HRMY Holders or in furtherance of the
transactions contemplated by this Agreement as they or their counsel may
reasonably request including the following:
 
 
 

 
 
- 17 -

--------------------------------------------------------------------------------

 

 
 
(i)           original stock certificates representing shares of HRMY Common
Stock issuable to them pursuant to this Agreement;
 
(ii)           original stock certificates representing the shares of HRMY
Common Stock held by the Affiliate HRMY Holders and the Non-Affiliate HRMY
Holders with stock powers duly endorsed in blank;
 
(iii)           a full and complete release by each of the Affiliate HRMY
Holders of HRMY from any and all liabilities, claims and obligations, arising
prior to the Closing, that such holders may have against HRMY, in the form
attached hereto as Exhibit D;
 
(iv)           resignations of such of the current directors and officers from
their positions as directors and officers of HRNY as requested by NuVel;
 
(v)           duly executed corporate actions fixing the size of the Board at
five members, accepting any resignations from current officers and directors,
appointing NuVel designees set forth in Section 6.8 as directors of HRMY
effective upon the effectiveness of the Information Statement and appointing
NuVel designees set forth in Section 6.8 as officers of HRMY effective  upon the
Closing;
 
(vi)           all Corporate records relating to HRMY, wherever located, to the
extent such Corporate Records have not been previously delivered to NuVel; and
 
(vii)           a joint instruction letter signed by Sahej Holdings, Inc. and
addressed to the Escrow Agent (as defined under Section 6.11 hereof) setting
forth the disbursement of the Deposit from the Escrow Account (as defined in
Section 6.11) at the Closing, as partial payment of the Affiliate HRMY Shares
Purchase Price.
 
(d)           As of the Closing Date, HRMY shall have no liabilities or
contingent liabilities (other than its rights and obligations under contracts
with its transfer agent, Globex Transfer, LLC).
 
Section 7.3           Conditions to the Obligations of HRMY and Affiliate HRMY
Holders.  The obligations of HRMY and Affiliate HRMY Holders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by HRMY and Affiliate HRMY Holders in their sole discretion:
 
(a)           All representations and warranties of NuVel and NuVel Holders made
in this Agreement shall be true and correct on and as of the Closing Date as if
again made as of such date.
 
(b)           NuVel and NuVel Holders Holders shall have performed and complied
in all material respects to all agreements and covenants required by this
Agreement to be performed or complied with by each of them on or prior to the
Closing Date.
 
 
 

 
 
- 18 -

--------------------------------------------------------------------------------

 

 
 
(c)           HRMY and Affiliate HRMY Holders shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of NuVel and NuVel Holders or in furtherance of the transactions
contemplated by this Agreement as they or their counsel may reasonably request
including the following:
 
(i)           original stock certificates representing the shares of NuVel
Common Stock held by the NuVel Holders with stock powers duly endorsed in blank;
and
 
(ii)           the payment by wire transfer of $250,000 in immediately available
funds.
 
 
ARTICLE VIII
 
TERMINATION AND ABANDONMENT
 
Section 8.1           Methods of Termination.  This Agreement may be terminated
and the transactions contemplated hereby may be abandoned at any time before the
Closing:
 
(a)           By the mutual written consent of the parties;
 
(b)           By the Affiliate HRMY Holders, upon a material breach of any
representation, warranty, covenant or agreement on the part of NuVel or the
NuVel Holders set forth in this Agreement, or if any representation or warranty
of NuVel or the NuVel Holders shall become untrue, in either case such that any
of the conditions set forth in Article VII hereof would not be satisfied, and
such breach shall, if capable of cure, has not been cured within ten (10) days
after receipt by the party in breach of a notice from the non-breaching party
setting forth in detail the nature of such breach;
 
(c)           By NuVel, upon a material breach of any representation, warranty,
covenant or agreement on the part of HRMY or the Affiliate HRMY Holders set
forth in this Agreement, or, if any representation or warranty of HRMY and the
Affiliate HRMY Holders shall become untrue, in either case such that any of the
conditions set forth in Article VII hereof would not be satisfied, and such
breach shall, if capable of cure, not have been cured within ten (10) days after
receipt by the party in breach of a written notice from the non-breaching party
setting forth in detail the nature of such breach;
 
(d)           By any party, if the Closing shall not have consummated on or
before the Closing Deadline, provided, however, that the right to terminate this
Agreement under this Section 8.1 shall not be available to any party whose
breach of any provision of or whose failure to perform any obligation under this
Agreement has been the cause of, or has resulted in, the failure of the
transactions to occur on or before the Closing Deadline;
 
 
 

 
 
- 19 -

--------------------------------------------------------------------------------

 

 
 
 
(e)           By any party if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.
 
Section 8.2           Procedure Upon Termination.  In the event of termination
and abandonment of this Agreement by a party pursuant to Section 8.1, written
notice thereof shall forthwith be given by the terminating party to the other
parties and this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned, without further action.  If this Agreement is
terminated as provided herein, no party to this Agreement shall have any
liability or further obligation to any other party to this Agreement; provided,
however, that no termination of this Agreement pursuant to this Article VIII
shall relieve any party of liability for a breach of any provision of this
Agreement occurring before such termination or forfeiture of Deposit under the
Escrow Agreement.
 
Section 8.3           Effect of Termination.  If this Agreement is terminated
pursuant to Section 8.1, except as set forth in Sections 6.11 and 8.4 hereof,
there shall be no liability or obligation on the part of any party to this
Agreement, or any of their respective officers, directors, shareholders, agents
or affiliates, except that the provisions of this Section 8.3, Section 8.4 and
Article IX of this Agreement shall remain in full force and effect and survive
any termination of this Agreement and except that, notwithstanding anything to
the contrary contained in this Agreement, no parties shall be relieved of or
released from any liabilities or damages arising out of its material breach of
or material failure to perform its obligations under this Agreement.  Upon
termination of this Agreement, the Deposit shall be disbursed pursuant to the
terms of the Escrow Agreement and Section 6.11 of this Agreement.
 
Section 8.4           Expenses.  Whether or not the transactions contemplated by
this Agreement are consummated, all fees and expenses of any party hereto
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such fees and expenses
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
Section 9.1           Survival of Provisions.  The respective representations,
warranties, covenants and agreements of each of the parties to this Agreement
(except covenants and agreements which are expressly required to be performed
and are performed in full on or before the Closing Date) shall survive the
Closing Date and the consummation of the transactions contemplated by this
Agreement for a period of one year. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.
 
 
 

 
 
- 20 -

--------------------------------------------------------------------------------

 

 
 
Section 9.2          Publicity.  No party shall cause the publication of any
press release or other announcement with respect to this Agreement or the
transactions contemplated hereby without the consent of the other parties,
unless a press release or announcement is required by law.  If any such
announcement or other disclosure is required by law, the disclosing party agrees
to give the non-disclosing parties prior notice and an opportunity to comment on
the proposed disclosure.
 
Section 9.3          Successors and Assigns.  This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other parties.
 
Section 9.4          Fees and Expenses.  Except as otherwise expressly provided
in this Agreement, all legal and other fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees, costs or expenses.
 
Section 9.5          Notices.  All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been given
or made if in writing and delivered personally or sent by registered or
certified mail (postage prepaid, return receipt requested) to the parties at the
following addresses:
 
If to NuVel to:
 
NuVel Inc.
315 University Avenue
Los Gatos, CA 95030
Attn: Mr. Jay Elliot, Chief Executive Officer
Fax:
 
with a copy to:
 
Guzov Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren Ofsink, Esq.
Fax: 212-688-7273
 
If to HRMY, to:
 
Harmony Metals, Inc.
6538 Collins Avenue, Suite 476
Miami, Florida  33141
Attn.: Olivia G. Ruiz, President
Fax: 501-639-1909
 
 
 

 
 
- 21 -

--------------------------------------------------------------------------------

 
 
 

 
 
Email: harmonymetalsdesigns@gmail.com
 
If to the Escrow Agent, to:
 
Law Offices of Michael H. Hoffman, P.A.
1521 Alton Road, No. 284
Miami Beach, Florida 33139
Phone: (786) 280-7575
Fax:  (305) 865-3430
Email:  michael@myseclawyer.com
 
If to the NuVel Holders, to the names and addresses as set forth on Exhibit A
hereto;
 
If to the Affiliate HRMY Holders, to the names and addresses as set forth on
Exhibit B hereto;
 
or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5
 
Section 9.6           Entire Agreement.  This Agreement, together with the
exhibits hereto, represents the entire agreement and understanding of the
parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement.  No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.
 
Section 9.7           Severability.  This Agreement shall be deemed severable,
and the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible so as to be valid and enforceable.
 
Section 9.8            Titles and Headings.  The Article and Section headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of this Agreement or of any term or
provision hereof.
 
 
 

 
 
- 22 -

--------------------------------------------------------------------------------

 
 
 

 
 
Section 9.9             Counterparts.   This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.
 
Section 9.10          Convenience of Forum; Consent to Jurisdiction.  The
parties to this Agreement, acting for themselves and for their respective
successors and assigns, without regard to domicile, citizenship or residence,
hereby expressly and irrevocably elect as the sole judicial forum for the
adjudication of any matters arising under or in connection with this Agreement,
and consent and subject themselves to the jurisdiction of, the courts of the
State of New York located in County of New York, and/or the United States
District Court for the Southern District of New York, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any party to this Agreement by personal service at any
place where it may be found or giving notice to such party as provided in
Section 9.5.
 
Section 9.11          Enforcement of the Agreement.  The parties hereto agree
that irreparable damage would occur if any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.
 
Section 9.12           Governing Law.  This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof.
 
Section 9.13          Amendments and Waivers. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
all of the parties hereto.  No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
 
 
[Remainder of page intentionally left blank]
 
 
 
 
 

 
- 23 -

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
 
 
SAHEJ HOLDINGS, INC.
NUVEL INC.
       
By:       ________________________________________
By:       ____________________________
Name:  ________________________________________
Name:  ____________________________
Title:    ________________________________________
Title:    ____________________________
           
HARMONY METALS, INC.
             
By:       ________________________________________
 
Name:  ________________________________________
 
Title:    ________________________________________
               /s/  OLIVIA G.
RUIZ                                                   __              
       OLIVIA G. RUIZ
               /s/ SETH M.
WEINSTEIN                                                            
      SETH M. WEINSTEIN
             
LAW OFFICES OF MICHAEL H. HOFFMAN, P.A.
                 
By: /s/  Michael H.
Hoffman                                                           
 
              Michael H. Hoffman, Esq., President
 

 

 
- 24 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Share Exchange
Agreement as of the date first above written.
 
 
NUVEL HOLDERS:
 
 
/s/   JAY
ELLIOT                                                                     
       JAY ELLIOT
 
 
/s/  RANDY HAGIN                                                                
      RANDY HAGIN
 
 
/s/  AAMER AZAM                                                                
      AAMER AZAM
 
 
/s/  BRIAN CARMAN                                                            
      BRIAN CARMAN
 
 
/s/  GEOFFREY TCHEONG                                                
      GEOFFREY TCHEONG
 
 
/s/  LIZA
LEYVA                                                                     
      LIZA LEYVA
 
 
/s/  GREGORY OSBORN                                                        
      GREGORY OSBORN
 
 
/s/  CHARLES RESNICK                                                       
      CHARLES RESNICK
 
 
/s/  CHARLEY KRAUSE                                                         
      CHARLEY KRAUSE
 
 
/s/  JIM
ROBINSON                                                                 
      JIM ROBINSON
 
 
 

 
 
- 25 -

--------------------------------------------------------------------------------

 
 
 
 

 
 
/s/   KEVIN
DALY                                                                        
       KEVIN DALY
 
 
/s/  CRAIG
SHERMAN                                                               
       CRAIG SHERMAN
 
 
/s/  CHRIS
SHAW                                                                        
      CHRIS SHAW
 
 
/s/  MAX
LEVINE                                                                        
      MAX LEVINE
 
 
/s/  ROSS
BICKMAN                                                                    
      ROSS BICKHAM
 
 
 
 
 

 
 
- 26 -

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
 
NUVEL HOLDERS
 
Name and Address of NuVel Holder
Shares of NuVel Common Stock Being Exchanged
Shares of HRMY Common Stock Being Issued in Exchange
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   
 
 
   

 
 
 
 
 

 
 
A - 1

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT B
 
AFFILIATE HRMY HOLDERS
 
 
Name and Address of HRMY Holder
HRMY Common Stock Being Sold
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 

 
 
B - 1

--------------------------------------------------------------------------------

 

 
 
EXHIBIT C
 
NON-AFFILIATE HRMY HOLDERS
 
Name of Non-Affiliate HRMY Holder
Shares of HRMY Common Stock
                                                                               
                                                       

 
 
 
 

 
 
C - 1

--------------------------------------------------------------------------------

 
